Case 1:17-cv-00005-JJM-LDA Document 51 Filed 08/26/19 Page 1 of 2 PageID #: 604



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


JUDITH SISTI,                                    CIVIL ACTION NO. 17-cv-005-JJM
               Plaintiff,

v.

FEDERAL HOUSING FINANCE AGENCY,
FEDERAL HOME LOAN MORTGAGE
CORPORATION, AND NATIONSTAR
MORTGAGE, LLC,

               Defendants.


                      NOTICE OF WITHDRAWAL OF APPEARANCE

         Please withdraw the appearance of Ethan Z. Tieger as counsel of record for the

Defendants, Federal Housing Finance Agency and Federal Home Loan Mortgage Corporation, in

regard to the above-captioned matter. Samuel C. Bodurtha will remain as counsel for these

Defendants in this matter.

                                             Respectfully submitted,

                                             FEDERAL HOUSING FINANCE AGENCY
                                             AND FEDERAL HOME LOAN
                                             MORTGAGE CORPORATION

                                             By: Their Attorneys

                                             /s/ Ethan Z. Tieger
                                             Samuel C. Bodurtha, Bar No. 7075
                                             Ethan Z. Tieger, Bar No. 9308
                                             HINSHAW & CULBERTSON LLP
                                             56 Exchange Terrace, 5th Floor
                                             Providence, RI 02903
                                             Tel: 401-751-0842/Fax: 401-751-0072
                                             Email: sbodurtha@hinshawlaw.com
                                                     etieger@hinshawlaw.com
Dated:       August 26, 2019




                                                                          304181823v1 0994149
Case 1:17-cv-00005-JJM-LDA Document 51 Filed 08/26/19 Page 2 of 2 PageID #: 605



                                CERTIFICATE OF SERVICE

       I, Ethan Z. Teiger, hereby certify that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on August

26, 2019.


                                                    /s/ Ethan Z. Teiger
                                                    Ethan Z. Tieger, Bar #9308




                                                2
                                                                                   304181823v1 0994149
